Fourth Court of Appeals
                               San Antonio, Texas
                                     January 29, 2014

                                   No. 04-13-00867-CR

                               Taurean Randolph MOSES,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011CR10305
                     Honorable Philip A. Kazen, Jr., Judge Presiding

                                       ORDER

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on January 29, 2014.


                                                 _____________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2014.



                                                 Keith E. Hottle, Clerk